Syllabus by
MARSHALL, CJ.
COURTS
(180 Jm) The Supreme Court of Ohio is without jurisdiction to entertain a suit originally filed therein to determine the validity of a judgment entered in any court of inferior jurisdiction, the validity of which is challenged on the ground of alleged fraud in procuring, the' same.
(180 A) By virtue of section 6, article IV, of the Ohio Constitution, the judges of the Courts of Appeals are elected by districts, and each judge holds office and serves primarily in the district of his residence. That section further provides that each judge shall be competent to exercise judicial powers in any appellate district of the state. Judges properly designated may hold court in any district, and when so holding court are not required to be physically present within such district.
The procedure for assignment of a judge of the Court of Appeals for service in a district other than that of his residence is regulated by statute and any irregularity in following such procedure does not defeat the jurisdiction of such judge or render void a judgment in which he participates.
The chief justice of the Court of Appeals is not required to evidence his assignment or designation by a written order.
(180 Ja) The jurisdiction of a judge of any Court of Appeals while serving in a district other than that of his residence cannot be challenged on the ground of irregularity of the procedure whereby he was designated for such service by collateral attack upon the judgment rendered. (Ex Parte Strang 21 Ohio St., 610; State v. Gardner, 54 Ohio St., 24; Steiss v. State, 103 Ohio St., 33, approved and followed.)
TRIAL
(590 Jo) Where party has received and accepted the fruits and benefits of a judgment in his f,avor, he will not be heard to challenge the validity of such judgment without first restoring or offering to'restore such fruits and benefits to the adverse party.
Kinkade, Jones, Matthias, Day and Allen, JJ., concur.' Robinson, J., concurs in propositions one to five, inclusive, of the syllabus, and in the judgment.